Citation Nr: 1636232	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  07-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an earlier effective date for the restoration of a 20 percent evaluation for a service connected back condition, prior to April 1, 1997.

2.  Entitlement to an evaluation in excess of 20 percent for a low back disorder.

3.  Entitlement to service connection for bilateral epididymitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2016.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issues of entitlement to an increased evaluation for a low back disorder and entitlement to service connection for bilateral epididymitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his March 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated, through his representative, that he wanted to withdraw his appeal for his claim for an earlier effective date for the restoration of a 20 percent evaluation for his low back disorder. 


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the Veteran's appeal for an earlier effective date for the restoration of a 20 percent evaluation for a service connected back condition, prior to April 1, 1997, is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At his March 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated, through his representative, that he wanted to withdraw his appeal for his claim for an earlier effective date for the restoration of a 20 percent evaluation for his low back disorder.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to an earlier effective date for the restoration of a 20 percent evaluation for a service connected back condition, prior to April 1, 1997, is dismissed.

REMAND

The Board finds that a remand is necessary in this case for further development.  With regard to the Veteran's low back disorder claim, the Board notes that the Veteran has offered testimony that the April 2015 VA examination does not accurately reflect the current severity of his disorder.  Specifically, the Veteran testified that the VA examiner did not take any measurements of his spine at that examination, but instead, conducted only a verbal interview of the Veteran.  As such, the Board finds that the Veteran should be afforded another VA examination in order to assess the Veteran's low back disorder and to conduct all necessary testing.

The Board also finds that a VA examination is necessary for the Veteran's bilateral epididymitis claim.  Review of the Veteran's service treatment records show that the Veteran was treated for epididymitis several times while in service.  He has testified that such episodes continued since service and his post-service medical records indicate that he has been treated for epididymitis or related symptoms on several occasions and at times, refer to the condition as chronic.  As such, a VA examination is required in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back and epididymitis disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

All attempts to obtain records should be documented in the claims folder.

The next two paragraphs request specific findings as to disabilities at issue.  That the requests are set out in separate paragraphs does not dictate that separate examinations be done if a qualified examiner is available to set out the pertinent findings, it may be medically feasible to satisfy the requests with a single examination.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his service-connected low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.   

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected low back disability.  In particular, he or she should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should also indicate whether there is any form of ankylosis.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  

The examiner should further state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.

(It is noted that separate ratings have been assigned for radiculopathy of each lower extremity and that those ratings are not currently on appeal.)

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any epididymitis disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.   

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the epididymitis disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


